         Case 1:19-cv-01067-PEC Document 10 Filed 10/28/19 Page 1 of 1




          SII的 2復■ltOb St,t2メ Court of∫ 2blTttI CIュ imメ

                                       No。 19‐ 1067C


                                 (Filed:Octobcr 28,2019)


ERIC‐ ANTHONYヽ 41LLER,

                      Plainti範


V.


THE UNITED STATES,

                      Defendant.


                                   DISMISSAL ORDER

       As directed by fwo orders of the court issued on July 19,2019, and September 25,
20lg,plaintiff was required to either pay the filing fee for this suit, or to comply with the
requirements that permit prisoners to proceed in forma pauperis. See ECF Nos. 5, 8
(orders). Compliance with the first order was due on or before August 28,2019;
compliance with the second order was due on or before October 11,2019. Id. Plaintiff
missed both of these filing deadlines and to date has not complied with the court's filing
requirement.

        Both orders warned plaintiff that if he did not comply with the filing requirement,
his suit would be dismissed for failure to prosecute pursuant to Rule 41 of the Rules of
the United States Court of Federal Claims (RCFC). See ECF No. 5 at2;ECF No. 8 at l.
                          o'operates
Dismissal under this rule            as an adjudication on the merits." RCFC 41(b).
Accordingly, the clerk's office is directed to DISMISS this suit for failure to prosecute,
pursuant to RCFC 4l(b), with prejudice.

       IT IS SO ORDERED.



                                                         。CANIPBELL― SM
